711 So. 2d 234 (1998)
Roberta KERSUL and Richard Kersul, her husband, Appellants,
v.
BOCA RATON COMMUNITY HOSPITAL, INC., a Florida corporation, Appellee.
No. 97-3871.
District Court of Appeal of Florida, Fourth District.
May 27, 1998.
Hope L. Plevy of Law Offices of Sarah Weissbard, Hollywood, for appellants.
Janis Brustares Keyser of Gay, Ramsey & Warren, P.A., West Palm Beach, for appellee.
PER CURIAM.
We reverse a summary judgment entered against Plaintiffs because there are genuine issues of material fact in this case. Plaintiffs sued Boca Raton Community Hospital after Roberta. Kersul slipped and fell on an uneven sidewalk. The hospital argued that it had no duty to warn because the uneven joint between the two concrete segments was an open and obvious danger. See Circle K Convenience Stores, Inc. v. Ferguson, 556 So. 2d 1207, 1208 (Fla. 5th DCA 1990) ("Some conditions are simply so open and obvious, so common and so ordinarily innocuous, that they can be held as a matter of law to not constitute a hidden dangerous condition."). However, although the open and obvious nature of a hazard may discharge a landowner's duty to warn, it does not discharge the duty to maintain the property in a reasonably safe condition. See Lotto v. Point East Two Condominium Corp., 702 So. 2d 1361 (Fla. 3d DCA 1997).
Further, Plaintiffs presented evidence that the danger was not open and obvious and that the hospital may have had notice of the dangerous condition through a prior incident. This is sufficient to overcome a motion for summary judgment. We, therefore, reverse and remand for further proceedings.
STONE, C.J., and FARMER and GROSS, JJ., concur.